Per Curiam.
This cause being reached in its regular order on the docket for final adjudication, was referred by the court to its Commissioners for examination,. and they report the cause to have been submitted upon abstracts of the record without exception thereto, and that no assignments of error are set forth in said abstracts of the record, the' court upon examination finding this report to be correct, it is, therefore, hereby ordered that the said cause be, and the same is hereby, dismissed at the cost of the plaintiff in error.